Citation Nr: 1638110	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-32 001A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1957 to October 1960, with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the appeal is with the RO in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran had a long career in Navy Reserve, he contends that his hearing loss and tinnitus had its onset during active duty service in the Navy.  He states that his ringing of the ears and worsening of his hearing acuity started during service and continued to the present.  See September 2013 statement and December 2015 VA Form 646.  The Veteran further asserts that the American Hearing Research Foundation published an article in 2012 that stated that hearing loss can develop over a period of several years and that it could go unnoticeable.  See September 2016 Informal Hearing Presentation.  

The Veteran notes that he had Air Force Reserve service from May 1975 to May 1981 and Army National Guard service from October 1981 to December 1984.  See September 2013 statement.  He states that he had an audiogram at McClellan Air Force Base in the late 1960s or early 1970s that showed hearing loss.  See September 2013 statement.  Service treatment records from his active duty service and his Reserve service through 1975 are currently associated with the claims file, but additional Reserve service records are not associated with the record.  Although examination reports from the late 1960s and early 1970s are associated with the claims file, such reports do not reveal hearing loss.  Moreover, the available service treatment records show that he denied ear, nose or throat trouble after separation from active duty service in September 1962, July 1963, January 1965, May 1966, July 1967, and February 1972.  Given that the Veteran's Reserve service treatment records dated since 1975 are not associated with the claims file, the AOJ should take appropriate action to obtain the outstanding service records, to specifically include an audiogram from McClellan Air Force Base dated from the late 1960s to the early 1970s.          

The Veteran was afforded a July 2013 VA examination report.  The examiner opined that hearing loss and tinnitus were less likely than not related to service.  She noted that the Veteran's service records revealed normal performance on whispered voice test and she stated that delayed onset of hearing loss was unlikely.  She also found that tinnitus was associated with hearing loss.  However, she did not provide a thorough rationale as to why delayed onset of hearing loss was unlikely.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the inadequate rationale, and the Veteran's discussion of a 2012 American Hearing Research Foundation study regarding hearing loss, the Board finds that an additional medical opinion is required upon remand.    

Moreover, the AOJ should obtain VA treatment records, if any.  The AOJ should also afford the Veteran an additional opportunity to identify any pertinent private treatment records, to include additional treatment records from Drs. G. and T.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records, if any.  Any negative response should be associated with the claims file. 
2.  Provide the Veteran an additional opportunity to identify or submit any private treatment records not currently associated with the claims file, to include additional records from Dr. G. (see October 2007 treatment record) and Dr. T. (see December 2013 treatment record).  Any negative response should be associated with the claims file.  

3.  Take appropriate steps to associate with the claims file any outstanding Reserve service records dated since 1975, to specifically include an audiogram report from McClellan Air Force Base dated from the late 1960s to early 1970s.  See September 2013 statement, noting Air Force Reserve service from May 1975 to May 1981 and Army National Guard service from October 1981 to December 1984.  Any negative response should be associated with the claims file.

4.  Obtain an addendum medical opinion to determine the nature, onset, and etiology of the Veteran's bilateral hearing loss and tinnitus.  Following review of the claims file, the examiner must opine as to:

(i) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to or had its onset in service.   

(ii) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to or had its onset in service.  

In rendering the requested opinions, the examiner should consider (i) the service treatment records, (ii) the Veteran's lay contentions that he had hearing loss and tinnitus from active duty service to the present, (iii) the October 2007 and December 2013 private treatment records, (iv) and the September 2016 Appellant's Brief that references a 2012 American Hearing Research Foundation study regarding hearing loss that develops over a period of several years.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

5.  Then readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

